     CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 BROCK FREDIN,

                         Plaintiff,

           --against--                            DECLARATION OF BROCK FREDIN

 CITY PAGES,                                      Case No. 19-CV-472
 MICHAEL MULLEN,


                         Defendants.




STATE OF WISCONSIN                     }
                                       ss:
COUNTY OF SAINT CROIX                  }

          BROCK FREDIN, being duly sworn, deposes and says:

          1.     I am the Plaintiff in the above-captioned proceeding.      I submit this

declaration in support of my Second Amend Complaint filed on February 20, 2020. For

the reasons stated herein and within my memorandum of law dated February 20, 2020, my

motion for leave to file a Second Amended Complaint should be granted in its entirety.

                          AUTHENTICATION OF DOCUMENTS

          2.     Attached hereto as Exhibit A is a true and correct copy of a February 22,

2017 article from the City Pages titled “Accused stalker Brock Fredin is writing a horror

story”.




                                              1
     CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 2 of 19



        3.    Attached hereto as Exhibit B is a true and correct copy of Saint Paul Police

Complaint Numbers 16122823 and 16253015 between November 15, 2016 and February 22,

2017.

        4.    Attached hereto as Exhibit C is a true and correct copy of an April 21, 2017

email between David McCabe and Grace Miller.

        5.    Attached hereto as Exhibit D is a true and correct copy of an January 24,

2017 email between Lindsey Middlecamp and Mary Ellen Heng.



Dated: February 20, 2020




                                                s/ Brock Fredin
                                                Brock Fredin
                                                Hudson, WI
                                                (612) 424-5512 (tel.)
                                                brockfredinlegal@icloud.com
                                                Plaintiff, pro se




                                            2
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 3 of 19




                          A
          CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 4 of 19


Accused stalker Brock Fredin is writing a horror story, and
he's the main character
Wednesday, February 22, 2017 by
Mike Mullen
in
News




Brock Fredin has restraining orders from two women. Neither victim's ordeal is over.
Submitted photo


In January 2014, Catherine Schaefer found a guy through an online dating site.

Brock Fredin was cute and seemed like a good match. They agreed to meet for a drink
sometime at a Twin Cities watering hole.


As Schaefer would later state in court records and an affidavit, the date never happened.
Before they met in person, Fredin sent a series of “very odd” and intense texts. Schaefer
decided a meeting was “not in her best interests.”

She canceled and told Fredin to stop contacting her. He responded with a desperate plea, at
one point offering her money to reconsider. Schaefer’s firm replies shut the door. Or so
she thought.
       CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 5 of 19
Over the next two years, she was contacted dozens of times by unfamiliar cell phone
numbers and online dating profiles. In longer communiques, Schaefer recognized Fredin’s
“unique” writing style, she wrote in the affidavit. Other messages just said, “Hi Cat.” No one
else called her that.

On two occasions, Schaefer claims, her mysterious correspondent sent images of his face,
perhaps inadvertently. Schaefer found herself looking at Fredin’s boyish countenance.

“No one will talk to me,” Fredin wrote under a pseudonym, according to the affidavit. “I’m
hot and still nothing. You blocking me breaks my heart. I’m so hurt. I start to treat all
women like shit based on the lessons women like you provide.”

Another message the same night and quoted in Schaefer’s affidavit threatened Schaefer
with “consequences,” and listed the names of her advisors at Penn State University, where
she was then pursuing a PhD. (Fredin and his attorney declined to comment for this story.)

Schaefer contacted Pennsylvania police, who told her it’d be hard to get an order against
someone who wasn’t an intimate partner. A Minneapolis cop told her she’d need to file in
person — and be prepared to fly in more. She couldn’t afford that.


Exasperated, Schaefer took to Facebook, detailing how a guy she’d never met was haunting
her. A friend shared her post. Another Twin Cities woman soon reached out. Schaefer
wasn’t Fredin’s only victim.

In a story that, like Schaefer’s, would one day be told in court records, Fredin and the other
woman met in fall 2015 through a dating site. After a few dates, she sensed something was
off. One night, what the woman now calls a set of “creepy” text messages pushed her over
the edge, and she broke it off.


Fredin wasn’t having it. “Nope,” he wrote her, in an exchange later quoted in an appeals
court ruling. “We are dating. Yes, you are taking me to see your family.”
       CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 6 of 19
The messages, some sexually suggestive, continued for weeks. “Get on your knees and
think of me,” he wrote, according to the ruling. But he’d picked the wrong victim. “Fuck
you and your cruel thought experiments,” she wrote back one night. “You’ve done this shit
before. We are NOT going on the occasional date. I am done talking to you.”

Early last year, the woman filed for a restraining order, which was swiftly granted. Then
she coached Schaefer through getting her own. Fredin hired Nathan Hansen, an attorney
who advertised for clients on a website that says restraining order claims are often
“scandalous, without merit,” and the accused should “lawyer up and explore your options.”


Hansen filed to make Schaefer undergo a deposition, something her attorney said was
“unheard of” in a stalking case; later, he withdrew that request. Schaefer’s evidence of
unwanted contact through the years was overwhelming. Her order was granted.

Neither woman’s ordeal is over. Both have found profiles posted under their names on
datingpsychos.com, a skeezy site that allows anonymous character assassination.
Schaefer’s says she “stalks, harasses, and bullies.” The second woman’s profile says she’s a
“certified piece of shit,” a "bully" who will "stalk and harass you" and “drag you into a legal
battle.” Datingpsychos.com’s business model: They’ll kindly remove your profile if you pay
a $100 ransom.


In January, Fredin filed a discrimination complaint with Penn State against Schaefer; in his
complaint, Fredin accuses her of stalking him. Fredin’s complaint notes he, the victim, has
a “Master’s in Software Engineering” and owns a “well known web application used by
many.”


Schaefer’s worried about reputational damage, a trail of poisoned breadcrumbs leading to
her name. She studies child and adolescent psychology, specifically gender identity, not
things entrusted to someone with a bad reputation on Google.


Still, her assessment of her predicament is unfailingly humane. “There’s not necessarily a
logic to it when someone feels entitled to your time and attention. I think he has a lot of
pain in him somewhere.”
        CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 7 of 19
It’s a gentler view than Appeals Court Judge Kevin Ross took last month. Fredin appealed
the second victim’s case, claiming a district court had erred.


This was all a misunderstanding, Fredin claimed. The evidence against him was
insufficient, though he did cop to publishing longing musings online about the woman. But
those were akin to the writings of Edgar Allan Poe’s “The Raven,” mournful laments of love
lost.

Judge Kevin Ross ruled the evidence had nothing to do with 19th-century poetry, and
everything to do with a menacing deployment of 21st-century communication tools against
a woman who wanted to be left alone.


Ross closed his opinion with a little advice: “When one is characterized, rightly or wrongly,
as a frighteningly obsessive ex-boyfriend eligible for a harassment restraining order, the
typical strategy for a reversal does not include aligning oneself with an allegedly opium-
inspired author whose obsession with his deceased lover and other macabre poetry and
prose are most commonly narrated for their chilling effect.”


In a way, Brock Fredin was right. This is a horror story. He is its author and main
character. Innocent victims have turned into badass heroines, and they’re suddenly
stealing the plot. It’s a thrilling twist. But someone should cancel this dark serial before its
next chapter is written.
                  CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 8 of 19
       Learn more about resources for victims of stalking and/or harassment in the Twin Cities:
       The Aurora Center
       (http://aurora.umn.edu/pdf/Stalking%20Handout.pdf)

       , the
       Battered Women's Legal Advocacy Project
       (http://www.bwlap.org/stalking)

       , the
       Tubman Center
       (http://www.lawhelpmn.org/organization/tubman/abuse-violence-crime-victims-rights/sexual-assault-harassment-and-stalking?ref=C4PxQ)

       ,
       Day One Services
       (http://dayoneservices.org/stalking/)

       , and the
       Minnesota Attorney General's Office
       (https://www.ag.state.mn.us/Consumer/Handbooks/VicGuide/default.asp)

       .



       More from Mike Mullen:

                12 questions I had watching
                D2: The Mighty Ducks
                in 2016
                (http://www.citypages.com/arts/12-questions-i-had-watching-d2-the-mighty-ducks-in-2016/406369045)

                Revenge porn should be illegal in Minnesota, and everywhere
                (http://www.citypages.com/news/revenge-porn-should-be-illegal-in-minnesota-and-everywhere-8108020)




                How to drive like a real Minnesotan
                (http://www.citypages.com/news/a-real-minnesota-drivers-license-test-for-passive-aggressive-perfection/405061156)




© 2019 CITY PAGES. ALL RIGHTS RESERVED.
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 9 of 19




                          B
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 10 of 19
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 11 of 19
                                   CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 12 of 19


                                                                                            riint fJ dlll Pol,c<J ( )(,J(J; H lt nnnt
                                   SUPPLEMENTAL OFFENSE/ INCIDEN REPORT
Como/mot M1101,m


    101                                                                                                                                                                                              OJ/JO/
    'lltflttl


J �Ar�A�;sMr N f w$ J /\I KIN(� I AW VlrJI A 11< )N


    /'1rim�,� Utt/Jt,,111111 r)ff/, to               Mr.< .it,,,, f J,wld        I                                     Nfll11ff, if f,., nf1i111 11,I1 wI11 .�

                        l1t/11Jt1ty 0111lrr 1 I                                                                    I   //I   ,1/;11r/ ,,( i111 1,1,.,,1     I   1 w,   ',/   U\NI J AV l\fH              (\




';dt'l;/ufmy 1t:1JJWI/F,tJ           ,,m, �f                                                                                                               ',1 f 'I\IJI       I
                                                                                                                                                                                  MN    {1 1 ,1 ( I, I

                                 1,111 1 ,11111

                                   /itti/tl,,I < ,rt/JI/ til                                                , "' ,,,,,,,
                                                                                                             ,a,n                   1 ,, , ·11   ,,,,,,,,. ,,   n 1111 11 ·'" , ,,     , , ,Ht 1111 tit

                                        f,//t.                                                                                                                  Prl/ 1Ul)U Ill I I •Ill (HJ


      111:u�I nic,,/u




                                                                                                            I '11/1, ;, I 1/1/..;,1 11-:•I ,,11,i/ •• ,,,, /fl,

         //It/ti '11 �fl# 1'•111• "'•4•ttl


N
        Jt 1 () //t} j /;t(J    H-i. tt ttJ Vlt.f II r I t1( II llti It 1r,/f Jr,11f Int H ,,tr,, I f! J'-11 �, 1r1 I 1m I iWP                        "u,t, l'1 , nl/q Ir, ti 1n          i.m11P 111r11tl          I ht,   tollvWit
        rcJ ff tti     ffJfJ'Jt·tMJ iHJt11l>tJrti tmtl wl1td w.c1� tt,•mtl ,,,, fl,,,,,,,

                                                             /'ulrlf,J..   f 11;l1rtq 1 f•ll "l   Wlllly   ftl1f111     1uh       t.im11llm w1,1,/p9nj, t,ut of!�""                                 tJlrit.to   (A   (tuJd ,,.�!•
                                                  1 t1t1I   q�;w, h tllt-Jn , t"J\lrtAfr1t I If 11�     fl•,; 1111�, ti� 11           1 ,, 1�t,/I ,to lt11'1t1 ,w kt1lf11

                ()-l     111-11, 'lqfQ            M    fJ hH�H!PtJtj         (I 'Hr,   Wrtt1f     I rt/Pf.fl/rl,   IN,,), ''"'              ,,r (;fllf ""'" CA                    f.f/1 /(lfr,trJpf             tCh ,alsD
                ft1c1    ti 11� t lUf 1tbctf        �� It jll ;qe:lf 1fq tnlt'ltrmtlv.1frtl
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 13 of 19
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 14 of 19




                           C
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 15 of 19
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 16 of 19
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 17 of 19
CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 18 of 19




                           D
                      CASE 0:19-cv-00472-DWF-TNL Document 85 Filed 02/20/20 Page 19 of 19
              From:               13.82                                          13.82
                 To: "Heng, Mary Ellen" <MaryEllen.Heng@minneapolismn.gov>
         Subject: your counterpart at St. Paul?
                Date: Tue, 24 Jan 2017 15:44:45 +0000
 Attachments:                   13.82               _petitioner_Respondent_y_Brock_Fredin_Appellant.pdf
Inline-Images: image003.png


Mary Ellen,

Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
hoping could be forwarded to their attention.

I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                 13.82
Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman                     against the same man. I'm attaching it here. I can tell
you that I've spoken with several of his former colleagues or acquaintances and this seems like a very troubled individual with a documented history of serial harassment
and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
my acquaintance, or in parallel tracks against other women.

The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
thought it was worth at least forwarding the Court of Appeals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
to have more confidence in the need to pursue him in 13.82 case. I know resources and other considerations dictate case load but sometimes having another lawyer
confirm this isn't a total goose chase seems helpful in giving things another look.




                13.82



Minneapolis
City of Lakes




                                                                                                                                                             MPD-9648000067
